        Case 3:20-cr-00458-HZ     Document 21     Filed 03/11/21   Page 1 of 2



Conor Huseby, OSB #06373
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
Conor_Huseby@fd.org

Attorney for Defendant




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,                     No. 3:20-cr-00458-HZ

                               Plaintiff,     MOTION TO WITHDRAW MOTION
                                              TO DISMISS
                   v.

MEGANNE ELIZABETH ENGLICH-
MILLS,

                            Defendant.



      The defendant, Meganne Englich-Mills, through counsel Conor Huseby,

respectfully moves to withdraw the Motion to Dismiss filed on February 22, 2021. CR 16.

The parties have entered into a deferred resolution agreement that requires that the

motion be withdrawn during the pendency of the agreement. If the deferred resolution



Page 1 MOTION TO WITHDRAW MOTION TO DISMISS
        Case 3:20-cr-00458-HZ     Document 21     Filed 03/11/21   Page 2 of 2



agreement does not result in dismissal of this case, the motion will be renewed with the

Court’s permission.

      Respectfully submitted this 11th day of March, 2021.

                                        /s/ Conor Huseby
                                        Conor Huseby
                                        Assistant Federal Public Defender




Page 2 MOTION TO WITHDRAW MOTION TO DISMISS
